Chief Justice Robertson
delivered the Opinion of the Court.
This is an indictment for illegally importing a female slave into this state. On the trial, the attorney for the Commonwealth moved for sundry instructions, all of which the court refused to *589give, and thereupon verdict and judgment were rendered for the defendant in error.
The importation of a slave into this state for any purpose or by any person not authorized by the statute of 1815, is an indictable of-fence.
«71 forehead, Attorney General, for Commonwealth; Richardson, for defendant.
The instructions as, offered, when reduced to their true effect as applicable to the facts proved, may he resolved into one isolated question; and that is, whether the bringing of a slave to Kentucky, by a person not protected by any of the exceptions in the statute of 1815, II Dig. 1163, intending to export, and afterwards actually exporting the slave to another state for sale, is an importation into this state, in violation of that statute? -
We are satisfied that the importation of a slave into this state, for any purpose, or by any person not authorized by the statute of 1815, is an indictable offence. If the defendant actually imported a slave, not for his own use, if he did not obtain tho slave by descent, devise, or marriage, or if he was not a sojourner, “using the slave for necessary attendance,” he was guilty of a violation of the act of 1815, whether he sold the slave or not, or whether he kept her here or sent her elsewhere. There was no attempt to prove that the defendant was an emigrant to this state; but it was proved that he was a citizen of Kentucky; consequently, the circuit court erred in not instructing the jury, as asked, that a sale in this state wqs not indispensable to conviction, and that if the defendant “bought the slave in Virginia, and brought her to this state, without having acquired her by marriage, descent, or devise, and not for his own use, and that he was not a traveller passing through the state, they should find for the Commonwealth.” The facts conduced to prove every thing hypothetically assumed in the foregoing proposition.
Wherefore, the judgment of the circuit court is reversed, the verdict set aside, and the cause remanded for a new trial.